Citation Nr: 0001397	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits, in the remaining amount of $3,372.00.

(The issues of entitlement to service connection for impaired 
vision and a sleep disorder are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1949 to July 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appellant appeared also at a hearing held at the RO on 
September 2, 1997.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant received service-connected disability 
benefits, which included an additional allowance for his 
spouse, from September 1982 to December 1996.

3.  The appellant and his spouse were divorced June 13, 1984, 
and the RO received a copy of the divorce decree in July 
1984.

4.  In May 1996 the appellant furnished VA a declaration of 
marital status, which indicated that he had been divorced 
since June 1984.

5.  The RO took action to terminate, effective December 1, 
1989, the dependency allowance that had been paid for a 
spouse; the overpayment at issue ensued.

6.  Although the appellant was partially at fault in the 
creation of the indebtedness at issue, he was not guilty of 
bad faith, misrepresentation, or fraud in the debt's 
creation.

7.  VA is at greater fault for the creation of the 
overpayment of compensation benefits in the amount of 
$3,372.00.

8.  The appellant's monthly income exceeds his monthly 
expenses by more than $68.00, even when expenses beyond basic 
necessities are included.

9.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship or deprive him of 
the basic necessities.

10.  Recovery of the overpayment at issue would not defeat 
the purpose for which the benefits are intended.

11.  Failure to make restitution would result in unfair gain 
to the appellant.

12.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on the compensation 
overpayment.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b), 1.965(b) (1999).

2.  Recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 1980 the appellant notified VA that he divorced his 
spouse on June 16, 1980.

In September 1980 the appellant's disability compensation 
award was amended, effective January 1981, to remove 
additional benefits for his spouse.

In October 1982 the appellant requested that his spouse be 
added as a dependent on his disability compensation benefits.  
The appellant noted that he had remarried his former spouse.  
The appellant's disability compensation award was amended to 
include additional benefits for his spouse and his child, 
effective September 13, 1982, the date of the appellant's 
remarriage to his spouse.  A letter to the appellant stated 
that the appellant was responsible for reporting any changes 
in the number or status of his dependents.

In January 1984, the appellant called the RO and reported 
that he lived alone.  In February 1984, the RO wrote to the 
appellant, asking him to confirm the dependency status of his 
spouse and child.  In February 1984 the appellant submitted a 
Declaration of Marital Status indicating that he had been 
married since September 1982.  He added that he had been 
separated since June or July 1983 and that divorce 
proceedings were pending.  The appellant indicated also that 
he had been married previously to the same woman from 
February 1958 to June 1980.

In July 1984 the RO received a copy of a final decree of 
divorce dated June 13, 1984.  The decree stated that the 
parties had separated in June 1983 and had lived apart since 
that time.

In a January 1988 VA sent to the appellant a letter informing 
him that the compensation for his service-connected 
disability included an additional amount for his spouse.  The 
letter added that the appellant was responsible for reporting 
any changes in the number or status of his dependents.

In May 1996 VA sent to the appellant a letter informing him 
that the compensation for his service-connected disability 
included an additional amount for a spouse and/or child(ren).  
The letter added that the appellant was responsible for 
reporting any changes in the number of his dependents.

In June 1996 the appellant submitted a Status of Dependents 
Questionnaire indicating that he was unmarried and had no 
dependents.  In December 1996, the RO informed the appellant 
that it was reducing, effective December 1989, his 
compensation payments due to a change in his marital and/or 
dependency status.  In December 1996, the RO informed the 
appellant that an overpayment, in the amount of $6, 744.00, 
had been created.

In January 1997 the appellant requested a waiver of the 
overpayment, stating that VA was at fault in creating the 
overpayment.  He stated specifically that he had no argument 
with how or why the debt was created or with the amount.

In January 1997 the appellant submitted a Financial Status 
Report.  His reported monthly income was $1,188 and monthly 
expenses were $817.  This included monthly expenses of $65 
for rent in a trailer park, $200 for food, $100 for heat and 
utilities, $65 for life insurance, $115 for automobile 
insurance, $100 for gasoline and automobile maintenance, $42 
for cable television, $35 for telephone service, $45 for 
storage, and $50 for repayment of the VA overpayment.

A February 1997 Committee decision granted in part the 
appellant's waiver request.  Recovery of the amount of 
$3,372.00 was waived, but the Committee determined that 
recovery of overpayment of $3,372.00 would not be against 
equity and good conscience.  The appellant filed a notice of 
disagreement.  The appellant submitted another Financial 
Status Report in February 1997.  His reported monthly income 
was $1,150 and monthly expenses were $800.  This included 
monthly expenses of $75 for rent, $200 for food, $150 for 
utilities, $165 for insurance, $150 for an automobile loan, 
$100 for electricity, $50 for gasoline and automobile 
maintenance.  Additional expenses of $30 and $15 were noted 
for cleaning and laundry.  He listed separately a $282 
monthly payment on an automobile loan.

In a February 1997 statement, the appellant stated that from 
July to November 1984 he called his service officer, 
identified by the appellant as David Brown, in St. 
Petersburg, Florida, three or four times to inform the 
service officer that he continued to receive compensation for 
a spouse.  The appellant stated that Mr. Brown told him not 
to worry about the mistake because VA would eventually catch 
it.  According to the appellant, Mr. Brown added that, 
because the mistake was VA's fault, the additional 
compensation would not have to be repaid.

At the September 1997 hearing, the appellant stated that he 
reported to VA in June 1984 his divorce from his spouse.  He 
stated that he called the RO each of the next three months to 
call his divorce to their attention.  He stated that VA did 
not act on this information.

The appellant stated that he currently had a $282 automobile 
payment plus other expenses for lot rent, utilities, and 
storage.  He stated that he had a remainder of approximately 
$300 per month for food and incidentals.

The appellant clarified that he incurred monthly expenses of 
$200 for food, $100 for utilities, $65 for lot rent, $115 for 
automobile insurance, $100 for use and maintenance of his 
vehicles, $35 for telephone service, $45 for cable 
television, and $45 for storage space.



II. Legal Analysis

The appellant has not contested the validity or the amount of 
overpayment.  He essentially argues that he is entitled to a 
full waiver of recovery of the overpayment at issue based 
VA's fault in creating the overpayment.

This case has been adequately developed for appellate 
purposes by the RO, and the Board will therefore proceed to a 
disposition on the merits.

Under the applicable regulations, compensation benefits are 
payable by VA to veterans for service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.4(b) 
(1999).  The compensation rates are provided in 38 U.S.C.A. 
§ 1114, and additional compensation is payable if the veteran 
is rated at least 30 percent disabled and is married.  38 
U.S.C.A. § 1115 (West Supp. 1999); 38 C.F.R. § 3.4(b)(2) 
(1999).

For a divorce or annulment that takes place on or after 
October 1, 1982, the effective date of reduction of an award 
of pension or compensation to or for a veteran will be the 
last day of the month in which divorce or annulment occurred.  
38 C.F.R. § 3.501(d)(2) (1999).

The appellant was paid an additional amount of compensation 
benefits for a spouse from September 13, 1982.  He was 
divorced on June 13, 1984.  The RO received a copy of the 
divorce decree in July 1984.  The overpayment was created 
because no action was taken after the divorce decree was 
received to reduce the appellant's benefits.  The appellant's 
entitlement to additional compensation for his spouse ended 
when they were divorced in June 1984.  The RO terminated 
payment as of the end of November 1989.  



A.  Fraud, Misrepresentation, or Bad Faith

Overpayments created by retroactive reduction of an award are 
subject to recovery if recovery is not waived.  Waiver of 
repayment of indebtedness is statutorily precluded if there 
is any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of the person having an 
interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  

"There is no all-embracing definition of 'fraud' and the 
existence or lack of fraud is a case-specific conclusion 
based on all facts in each instance."  VAOPGC 4-85 
(September 16, 1985).  The Office of the General Counsel has 
found the following definition of fraud useful:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.

Id.  Misrepresentation of a material fact must be more than 
non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) 
(1999).  Bad faith has been defined as:

generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2) (1999).

The Committee determined that no fraud, misrepresentation, or 
bad faith is involved in this case, and the Board agrees.  
There is no indication of fraud or misrepresentation.  There 
is also no indication of bad faith.  The appellant notified 
VA of his divorce without prompting from VA and did not 
submit any forms falsely indicating that he was still 
married.


B.  Equity and Good Conscience

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.962 (1999).  Recovery of the 
overpayment shall be waived if it is determined that recovery 
of the indebtedness would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1999). 

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (1999).  
The regulations set forth six non-exclusive elements that 
must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
Id.  Each of the six elements must be addressed.  Ridings, 6 
Vet. App. at 546.

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (1999).  In this case, the 
debt at issue was created despite the efforts by the 
appellant to inform the RO of his divorce.  The appellant was 
at fault, however, for accepting benefits for approximately 
twelve years that were expressly based on having a spouse.  
During this period, the appellant was notified that he was 
continuing to receive these benefits.  The appellant's 
actions following his second divorce indicate that he was 
aware that he was receiving these benefits.  The appellant's 
actions following his first divorce and subsequent remarriage 
indicate that he understood clearly that he received 
additional benefits based on having a spouse.  The 
appellant's reliance on his service representative's 
purported assertion that any overpayment created by VA's 
mistake would not have to be repaid was unreasonable.  It 
furthermore indicates a willingness to receive benefits to 
which he knew he was not entitled, although it does not arise 
to the level of an actual intent to deceive.  In light of the 
appellant's acceptance of benefits that were based on having 
a spouse, he bears fault in creation of the overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (1999).  This element requires weighing 
the fault of the debtor against the fault of VA.  There is a 
clear indication of fault on the part of the VA.  VA was 
notified of the divorce promptly.  The RO failed to terminate 
the appellant's additional benefits for a spouse until 
approximately twelve years later.  VA's failure to act on the 
notice of the appellant's divorce contributed substantially 
to the creation of the overpayment.  The fault of VA is 
greater than that of the appellant.  Having been on notice 
since February 1984 that divorce proceedings were underway, 
and having received a copy of the divorce decree promptly, VA 
had a responsibility to take action to terminate additional 
payments made on account of a spouse, both to prevent any 
loss to the government and to minimize any overpayment that 
might be created.  VA did not do so, and the greater fault is 
with VA.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (1999).  The 
appellant's most recent Financial Status Report of February 
1997 showed that monthly income outweighed his monthly 
expenses-by $68.00 based on his reported total monthly 
expenses of $1,082.00, including an automobile loan, and 
total monthly income of $1,150.00.

The reported monthly expenses for his basic necessities 
(i.e., shelter, food, and utilities) only totaled $525.00; 
the balance of his monthly expenses are partially 
discretionary in nature, and do not establish proof of 
financial hardship.  The appellant appears to be able to 
satisfy his basic necessities with his reported income.  As 
the overpayment of compensation benefits is a valid debt to 
the government, there is no reason that the appellant should 
not accord the government the same consideration that he 
accords his private creditors.  After careful analysis of the 
appellant's financial status, it is the Board's opinion that 
payment of the outstanding indebtedness in reasonable monthly 
installments would not prevent the appellant from providing 
himself the basic necessities of life.  Indeed, the appellant 
himself has estimated that he can afford a $50.00 monthly 
payment to repay the partial overpayment.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4) (1999).  Compensation 
benefits are intended to compensate veterans for the average 
impairment in earning capacity caused by a service-connected 
disorder.  38 C.F.R. § 4.1 (1999).  Additional benefits were 
paid for a spouse at a time when the veteran did not have a 
spouse.  Recovery of those additional benefits, to which the 
appellant was not entitled, would not defeat the purpose for 
which they were awarded.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1999).  
In this case, the appellant reported his divorce to the RO 
but continued to accept benefits that were based on having a 
spouse.  The overpayment consists of, at most, only one-half 
of the additional VA benefits that he received, to which he 
was not entitled under the law.  The Board finds that receipt 
of these additional VA benefits constituted unjust enrichment 
to the extent of those benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1999).  The appellant has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of these VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $3,372.00 would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West Supp. 1999).  The preponderance of the evidence is 
against the appellant's claim for waiver.  Although the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine, it is inapplicable because the evidence is not in 
relative equipoise.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Waiver of recovery of the overpayment of compensation 
benefits, in the remaining amount of $3,372.00, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


